--------------------------------------------------------------------------------

Exhibit 10.1
 
CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. A REQUEST FOR CONFIDENTIAL TREATMENT HAS
BEEN SUBMITTED WITH RESPECT TO PORTIONS OF THIS DOCUMENT THAT ARE MARKED
"[***]".




Execution Version
INVESTMENT AGREEMENT
dated as of
October 1, 2013
by and between
HEALTHWAYS, INC.
and
CAREFIRST HOLDINGS, LLC





--------------------------------------------------------------------------------

A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".


TABLE OF CONTENTS
Page
1
DEFINITIONS; CONSTRUCTION
1
1.1
Definitions.
1
1.2
Additional Definitions.
5
1.3
Construction.
6
2
PURCHASE AND SALE OF CONVERTIBLE NOTE
6
2.1
Purchase and Sale.
6
2.2
Closing.
6
2.3
Closing Deliveries.
6
2.4
Calculation of Conversion Price.
6
2.5
Acceptability of Proceedings at Note Closing.
7
3
REVENUE REPORTING; ISSUANCE OF WARRANTS
7
3.1
Quarterly Revenue Reports to Purchaser.
7
3.2
Issuance of Warrants.
7
3.3
Calculation of Warrant Shares.
7
3.4
Calculation of Warrant Exercise Price.
8
3.5
Cash Election.
8
3.6
Cash Payment in Lieu of Warrants Following Change of Control.
8
3.7
Warrant Closings; Deliveries.
8
4
REPRESENTATIONS AND WARRANTIES OF COMPANY
8
4.1
Organization and Power.
8
4.2
Authorization.
9
4.3
Reservation; Valid Issuance.
9
4.4
No Conflicts; Consents and Approvals; No Violation.
9
4.5
Brokers Fees.
10
4.6
Capitalization.
10
4.7
Offering; Investment Company Act.
10
4.8
SEC Documents; Financial Statements; Internal Controls and Procedures
10
4.9
Absence of Undisclosed Liabilities.
11
4.10
Absence of Certain Changes.
12
4.11
Litigation.
12
5
REPRESENTATIONS AND WARRANTIES OF PURCHASER
12
5.1
Organization.
12
5.2
Authorization.
12
5.3
No Conflicts; Consents and Approvals; No Violation.
13
5.4
Brokers or Finders.
13
5.5
Securities Law Matters.
13
5.6
Availability of Funds.
14
6
COVENANTS
14
6.1
Public Announcements.
14
6.2
Consents, Approvals and Filings.
14
6.3
Further Assurances.
14
6.4
Listing.
14
6.5
Reservation of Common Stock.
14
6.6
Integration.
14
6.7
Rule 144A Information.
15
6.8
CUSIP.
15

ii

--------------------------------------------------------------------------------

A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".
Page
6.9
Confidential Information.
15
6.10
Notification of Certain Matters.
15
6.11
Standstill.
16
7
COMPANY BOARD OF DIRECTORS
16
7.1
Board Candidate.
16
7.2
Eligible Individuals.
17
7.3
Vacancies.
18
8
RESTRICTIONS ON TRANSFER
18
8.1
Restrictions on Transfer.
18
8.2
Compliance with Laws.
18
9
CONDITIONS TO NOTE CLOSING
18
9.1
Conditions to Obligations of Purchaser and Company at the Note Closing.
18
9.2
Additional Conditions to Obligations of Purchaser at the Note Closing.
19
9.3
Additional Conditions to Obligations of Company at the Note Closing.
19
10
TERMINATION
20
10.1
Term.
20
10.2
Termination.
20
10.3
Effect of Termination.
20
10.4
Extensions; Waiver.
20
11
SURVIVAL; INDEMNIFICATION
21
11.1
Survival of Representations and Warranties.
21
11.2
Indemnification.
21
11.3
Method of Asserting Indemnification for Third Party Claims.
21
11.4
Method of Asserting Indemnification for Other Claims.
22
11.5
Limitations on Indemnification.
22
12
MISCELLANEOUS
22
12.1
Fees and Expenses.
22
12.2
Independent Contractors.
22
12.3
Specific Enforcement.
22
12.4
Successors and Assigns.
22
12.5
Entire Agreement.
22
12.6
Notices.
23
12.7
Time Periods; Business Days.
23
12.8
Amendments.
23
12.9
Waiver.
23
12.10
Descriptive Headings; No Strict Construction.
24
12.11
Governing Law.
24
12.12
Exclusive Jurisdiction; Venue.
24
12.13
Waiver of Jury Trial.
25
12.14
Severability.
25
12.15
Counterparts.
25

 
EXHIBITS


2.1            Form of Convertible Note
3.1            Form of Quarterly Revenue Report
3.2            Form of Warrant
4           Form of Registration Rights Agreement
iii

--------------------------------------------------------------------------------

A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".
 
 
SCHEDULES


3.3            Calculation of Warrant Shares


 

 
iv

--------------------------------------------------------------------------------




A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".


INVESTMENT AGREEMENT


THIS INVESTMENT AGREEMENT (this "Agreement"), dated as of October 1, 2013 (the
"Effective Date"), is entered into by and between Healthways, Inc., a Delaware
corporation ("Company"), and CareFirst Holdings, LLC, a Maryland limited
liability company ("Purchaser").
WHEREAS, upon the terms and subject to the conditions set forth in this
Agreement, Company wishes to sell to Purchaser and Purchaser wishes to purchase
from Company a convertible senior subordinated promissory note of Company in the
aggregate original principal amount of $20,000,000;
WHEREAS, Company, on the one hand, and Purchaser and/or Affiliates of Purchaser,
on the other hand, are party to certain commercial agreements relating to, among
other things, disease management and care coordination services (the "Commercial
Agreements") and Company, upon the terms and conditions set forth herein, wishes
to provide Purchaser an opportunity to earn warrants to purchase shares of the
Common Stock, par value $.001 per share, of Company (the "Common Stock") based
on Company's achievement of certain thresholds for Company revenue derived from
the Commercial Agreements and from other commercial opportunities to which
Company is introduced by Purchaser or its Affiliates; and
WHEREAS, Purchaser and Company wish to provide for the purchase and sale of the
Convertible Note and the issuance of the Warrants and to establish certain
rights and obligations in connection therewith.
NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements set forth in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1. DEFINITIONS; CONSTRUCTION
 
1.1  Definitions.
  The following terms, as used in this Agreement, shall have the following
meanings:
"Affiliate" means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person.  For purposes of this definition, "control"
(including, with correlative meanings, the terms "controlling," "controlled by"
and "under common control with"), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or other equity interests, by contract, through
membership or otherwise.
"Business Day" means any day except Saturday, Sunday and any legal holiday or a
day on which banking institutions in New York City, New York generally are
authorized or required by law or other governmental actions to close.
"Capital Stock" means, with respect to any Person, any and all shares,
interests, participations, rights in, or other equivalents (however designated
and whether voting or non-voting) of such Person's capital stock, and any and
all rights (other than any evidence of indebtedness), warrants or options
exercisable or exchangeable for or convertible into such capital stock.
"CareFirst" means Purchaser, CareFirst of Maryland, Inc., Group Hospitalization
and Medical Services, Inc., CareFirst BlueChoice, Inc., and any of their
respective Subsidiaries and Affiliates.

--------------------------------------------------------------------------------

A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".
"Change of Control" means such time as:
(a)            a "Person" or "group" (within the meaning of Sections 13(d) and
14(d)(2) of the Exchange Act as in effect on the Effective Date) has become the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act as in effect
on the Effective Date) of more than 50% of the total voting power of Company's
Voting Stock;
 
(b)            individuals who on the Effective Date constitute the Company
Board (together with any new directors whose election by the Company Board or
whose nomination by the Company Board for election by the stockholders of
Company was approved by a vote of at least a majority of the members of the
Company Board then in office who either were members of the Company Board on the
Effective Date or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the members of the
Company Board then in office;
 
(c)            Company consolidates with, or merges with or into, any Person, or
any Person consolidates with, or merges with or into, Company, other than any
such transaction in which the holders of securities that represented 100% of the
Voting Stock of Company immediately prior to such transaction (or other
securities into which such securities are converted as part of such merger or
consolidation transaction) own directly or indirectly at least a majority of the
voting power of the Voting Stock of the surviving Person in such merger or
consolidation transaction immediately after such transaction;
 
(d)            any direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one transaction
or a series of related transactions, of all or substantially all of the assets
of Company and its Subsidiaries, taken as a whole, to any "Person" or "group"
(within the meaning of Sections 13(d) and 14(d)(2) of the Exchange Act as in
effect on the Effective Date); or
 
(e)            the adoption by Company's stockholders of a plan or proposal for
the liquidation, winding up or dissolution of Company.
 
"Closing Price" means, with respect to any given date, the reported closing
price of a share of Common Stock on the Principal Trading Market, or, if no such
sale of a share of Common Stock is reported on the Principal Trading Market on
such date, the fair market value of a share of Common Stock as determined by the
Company Board in good faith.
"Company Board" means the Board of Directors of Company.
"Company Credit Agreement" means the Fifth Amended and Restated Revolving Credit
and Term Loan Agreement, dated as of June 8, 2012, among Company, the lenders
from time to time parties thereto and SunTrust Bank, as administrative agent, as
amended, restated, refinanced, extended, renewed, supplemented or otherwise
modified from time to time.
"Confidential Information" means, with respect to a party hereto (the
"Disclosing Party"), non-public technical and business information relating to
the intellectual property rights, trade secret processes or services,
techniques, data, formula, inventions (whether or not patentable) or products,
research and development (including research subjects, methods and results),
software, costs, profit or margin information, pricing policies, confidential
market information, finances, customers, distribution, sales, marketing and
production and future business plans and any other information of a
"confidential" nature of the Disclosing Party or any of its Affiliates,
specifically including any information that is identified orally or in writing
by the Disclosing Party to be confidential, provided, that Confidential
Information shall not include any such information which (a) was in the public
domain on the Effective Date or comes into the public domain other than through
the fault or negligence of the other party hereto (the "Receiving Party") or any
of its Affiliates, (b) was lawfully obtained by the Receiving Party hereto from
a third party without breach of this Agreement and otherwise not in violation of
the Disclosing Party's rights, (c) was known to the Receiving Party or any of
its Affiliates at the time of disclosure of such Confidential Information to the
Receiving Party by the Disclosing Party, provided that the Receiving Party was
not, at such time, subject to any confidentiality obligation with respect
thereto, or (d) was independently developed by the Receiving Party without
making use of any Confidential Information.
2

--------------------------------------------------------------------------------

A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".
"Convertible Note" means the Convertible Senior Subordinated Note of Company in
an aggregate original principal amount of $20,000,000 in substantially the form
of Exhibit 2.1 to be purchased and sold in accordance with Section 2.
"Encumbrance" means any security interest, lien, pledge, claim, charge, escrow,
encumbrance, option, right of first offer, right of first refusal, preemptive
right, mortgage, indenture, security agreement or other similar agreement,
arrangement, contract, commitment, understanding, or obligation, whether written
or oral, and whether or not relating in any way to credit or the borrowing of
money.
"Exchange Act" means the Securities Exchange Act of 1934, as amended, as in
effect from time to time (except as provided herein).
"GAAP" means generally accepted accounting principles in the United States
applied on a consistent basis.
"Governmental Entity" means any supranational, or United States or foreign
national, federal, state or local judicial, legislative, executive,
administrative or regulatory body or authority.
"Laws" mean all United States and foreign national, federal, state, and local
laws, statutes, ordinances, rules or regulations.
"Liabilities" means, in respect of a Person, all indebtedness, obligations, and
other liabilities of such Person, whether absolute, accrued, contingent, known
or unknown, fixed or otherwise, or whether due or to become due.
"Material Adverse Effect" means any fact, circumstance, change, event,
occurrence or effect that, individually, or in the aggregate with any such other
facts, circumstances, changes, events, occurrences or effects, would have, or
would reasonably be expected to have, a material adverse effect on (a) the
financial condition, business, properties, assets, liabilities, or results of
operations of Company and its Subsidiaries, taken as a whole, or (b) the ability
of Company to perform in a timely manner its obligations under this Agreement or
any of the other Transaction Documents or to consummate the transactions
contemplated hereby or thereby; provided, however, that none of the following
shall constitute, or shall be considered in determining whether there has
occurred, and no fact, circumstance, change, event, occurrence or effect
resulting primarily from any of the following shall constitute, a Material
Adverse Effect:  (A) the announcement of the execution of this Agreement or the
pendency of consummation of the transactions contemplated hereby, including the
impact of any of the foregoing on the relationships, contractual or otherwise,
of Company or any of its Subsidiaries with customers, suppliers, officers or
employees, (B) compliance with the terms of, and taking any action required by,
this Agreement, or taking or not taking any actions at the request of, or with
the written consent of, Purchaser, (C) acts or omissions of Purchaser or its
Affiliates after the date hereof, (D) changes in economic conditions or the
capital or financial markets, whether as a whole or affecting the healthcare
industry or any other industries in which Company and its Subsidiaries conduct
their business in particular, so long as such conditions do not adversely affect
Company or its Subsidiaries in a materially disproportionate manner relative to
other similarly situated participants in the industries or markets in which the
Company or its Subsidiaries operate, (E) any adoption, repeal, other change or
proposal of any applicable Law or Order or of GAAP or the interpretation thereof
after the date hereof, (F) any failure by Company to meet any published (whether
by Company or a third party) or internally prepared estimates of revenues,
earnings or other performance measures or operating statistics, or any change in
Company's credit rating or decline in the price of its Common Stock (it being
understood that the foregoing shall not preclude Purchaser from asserting that
the facts or occurrences giving rise to or contributing to such failure, change
or decline that are not otherwise excluded from the definition of Material
Adverse Effect should be taken into account in determining whether there has
been a Material Adverse Effect), and (G) any act of war or terrorism or other
national or international calamity, hurricane, earthquake, flood or other
natural disasters, acts of God or any change resulting from weather conditions.
3

--------------------------------------------------------------------------------

A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".
"NASDAQ" means the NASDAQ Global Select Market.
 "Order" means any order, judgment, injunction, edict, decree, ruling,
pronouncement, determination, decision, opinion, sentence, subpoena, writ or
award issued, made, entered or rendered by any court, administrative agency or
other Governmental Entity or by any arbitrator.
"Person" means any individual, firm, corporation, limited liability company,
partnership, company or other entity, and shall include any successor (by merger
or otherwise) of such entity.
"Principal Trading Market" means NASDAQ or, if the Common Stock is not listed on
NASDAQ, the national securities exchange or other securities trading market on
which the Common Stock is listed or quoted.
"Quarter" means a fiscal quarter during the Term.
"Registration Rights Agreement" means the registration rights agreement in the
form of Exhibit 4 to be entered into by Purchaser and Company on the Note
Closing Date.
"Sarbanes-Oxley Act" means the Sarbanes-Oxley Act of 2002, as amended, as in
effect from time to time.
"Securities" means, collectively, the Convertible Note, the Conversion Shares,
the Warrants, and the Warrant Shares.
"Securities Act" means the Securities Act of 1933, as amended, as in effect from
time to time.
"Subsidiary" means,  with respect to any Person, any corporation, association or
other business entity of which more than 50% of the voting power of the
outstanding Voting Stock or of the membership interests is owned, directly or
indirectly, by such Person and/or one or more other Subsidiaries of such Person.
"Trading Day" means any day on which the Common Stock is traded on the Principal
Trading Market; provided that "Trading Day" shall not include any day on which
the Common Stock is scheduled to trade on the Principal Trading Market for less
than 4.5 hours or any day that the Common Stock is suspended from trading during
the final hour of trading on the Principal Trading Market (or if the Principal
Trading Market does not designate in advance the closing time of trading
thereon, then during the hour ending at 4:00 p.m., New York City time).
"Transaction Documents" means each and all of this Agreement, the Registration
Rights Agreement, the Convertible Note, and the Warrants.
"Voting Stock" means, with respect to any Person, Capital Stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person.
 "Warrants" means the Common Stock Purchase Warrant in substantially the form of
Exhibit 3.2 to be issued in accordance with Section 3.
"Warrant Shares" means, with respect to any Warrant, the number of shares of
Common Stock issuable upon cash exercise in full of such Warrant and, with
respect to all Warrants, the aggregate total number of shares of Common Stock
issuable upon cash exercise in full of all such Warrants.
4

--------------------------------------------------------------------------------

A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".
 
1.2  Additional Definitions.
  The following terms have the meanings set forth in the corresponding Sections
of this Agreement:
Term
Section
Agreement
Preamble
Board Candidate
7.1(a)
Closing Period
2.4(a)
Commercial Agreements
Recitals
Common Stock
Recitals
Company
Preamble
Company Disclosure Schedule
4
Consents, Approvals and Filings
4.4
Conversion Price
2.4
Conversion Shares
4.2
Convertible Note
Recitals
Effective Date
Preamble
Global Notes
6.8
Indemnity Notice
11.4
Losses
11.2(a)
Nominating Committee
7.2
Note Closing
2.2
Note Closing Date
2.2
Permitted Assignee
12.4
Purchase Price
2.1
Purchaser
Preamble
Purchaser Disclosure Schedule
5
Quarterly Revenue Reports
3.1
Restricted Period
8.1
Restricted Period Termination Event
8.1
SEC
4.8(a)
SEC Documents
4.8(a)
Term
10.1
Transfer
8.1
Warrant Closing
3.7
Warrant Exercise Price
3.4
Warrant Issue Date
3.7



In addition, the following terms have the meanings set forth on Schedule 3.3:
Term
Applicable Quarterly Revenue
Black-Scholes Valuation
Cash Election Amount
Cash Settlement Amount
Company Revenue
Coverage Factor
Cumulative Quarterly Minimum
Cumulative Quarterly Revenue
Cumulative Quarterly Target
Cumulative Quarterly Warrant Cap
Direct Quarterly Revenue
Eligible Year
Gross Warrant Shares
Indirect Quarterly Revenue
Net Warrant Shares
Quarterly Revenue



5

--------------------------------------------------------------------------------

A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".
 
1.3  Construction.   Whenever required by the context, any pronoun used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns, pronouns, and verbs shall include the plural
and vice versa. Reference to any agreement, document, or instrument means such
agreement, document, or instrument as amended or otherwise modified from time to
time in accordance with the terms thereof and, if applicable, hereof.  A
reference to any party hereto includes such party's permitted assignees and/or
the respective successors in title to substantially the whole of such party's
undertaking. All references to "Sections," "Schedules," and "Exhibits" contained
in this Agreement are, unless specifically indicated otherwise, references to
sections, schedules, or exhibits of or to this Agreement.  The recitals,
schedules and exhibits to this Agreement form part of the operative provisions
of this Agreement and references to this Agreement shall, unless the context
otherwise requires, include references to the recitals, the schedules and
exhibits to this Agreement.  As used in this Agreement, the following terms
shall have the meanings indicated: (a) "day" means a calendar day; (b) "U.S." or
"United States" means the United States of America; (c) "dollar" or "$" means
lawful currency of the United States; (d) "including" or "include" means
"including without limitation"; and (e) references in this Agreement to specific
Laws, or succeeding Law, section, or provision corresponding thereto and the
rules and regulations promulgated thereunder.
 
2. PURCHASE AND SALE OF CONVERTIBLE NOTE
 
2.1  Purchase and Sale.   Upon the terms and subject to the conditions set forth
herein, at the Note Closing, Company shall sell to Purchaser, and Purchaser
shall purchase from Company, the Convertible Note for the purchase price of
$20,000,000 (the "Purchase Price").
 
2.2  Closing.   The closing of the purchase and sale of the Convertible Note
pursuant to Section 2.1 (the "Note Closing") shall take place remotely via
exchange of documents on the first Business Day following the satisfaction or
waiver of the applicable conditions set forth in Section 9 (other than those
conditions that by their nature are to be satisfied at such Note Closing, but
subject to the satisfaction or waiver of those conditions), provided, that the
Note Closing may take place at such other place, time or date as shall be
mutually agreed upon by Company and Purchaser (the date of the Note Closing, the
"Note Closing Date").
 
2.3  Closing Deliveries.   At the Note Closing, Company shall deliver to
Purchaser (a) the Convertible Note and (b) such other deliveries as are
specified in Section 9.2(f). Delivery of the Convertible Note and such other
deliveries shall be made against receipt by Company of (i) the Purchase Price
payable for the Convertible Note, which shall be paid by Purchaser by wire
transfer of immediately available funds to Company's account designated in
writing to Purchaser not later than the second Business Day before the Note
Closing Date, and (ii) such other deliveries as are specified in Section 9.3(c).
 
2.4  Calculation of Conversion Price.   The Convertible Note shall be
convertible into a number of shares of Common Stock at a price per share of
Common Stock (the "Conversion Price") equal to 122.5% of the following:
 
(a)            if the period between the Effective Date and the Note Closing
Date (the "Closing Period") is ten days or less, the average Closing Price of
the Common Stock for the five consecutive Trading Days ending on the second
Trading Day immediately preceding the Note Closing Date, or
 
(b)            if the Closing Period is greater than ten days, the average of
the daily volume weighted average price of the Common Stock for the period of
consecutive Trading Days commencing with the Effective Date and ending on the
second Trading Day immediately preceding the Note Closing Date.
The Conversion Price will be set forth in the Convertible Note when it is
issued.  The Conversion Price shall be subject to adjustment, as provided in the
Convertible Note, solely for stock splits, stock dividends, recapitalizations,
reorganizations, reclassifications and similar events.
6

--------------------------------------------------------------------------------

A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".
 
2.5  Acceptability of Proceedings at Note Closing.   All actions to be taken and
all documents to be executed and delivered by Company in connection with the
consummation of the transactions contemplated at the Note Closing shall be
reasonably satisfactory in form and substance to Purchaser and its counsel, and
all actions to be taken and all documents to be executed and delivered by
Purchaser in connection with the consummation of the transactions contemplated
at the Note Closing shall be reasonably satisfactory in form and substance to
Company and its counsel.  All actions to be taken and all documents to be
executed and delivered by all parties hereto at the Note Closing shall be deemed
to have been taken and executed and delivered simultaneously, and no action
shall be deemed taken nor any document executed or delivered until all have been
taken, executed, and delivered.
 
3. REVENUE REPORTING; ISSUANCE OF WARRANTS
 
3.1  Quarterly Revenue Reports to Purchaser.   Within ten days following
Company's filing with the SEC under the Exchange Act of its Quarterly Report on
Form 10-Q or its Annual Report on Form 10-K, as the case may be, after the close
of each Quarter during the Term beginning with the first full Quarter ending
after the Note Closing Date, Company shall deliver to Purchaser a report
substantially in the form of Exhibit 3.1 (a "Quarterly Revenue Report") setting
forth the following information:
 
(i)
the Quarterly Revenue and Cumulative Quarterly Revenue with respect to such
Quarter;

(ii)
a calculation of the Applicable Quarterly Revenue with respect to such Quarter;

(iii)
a determination of whether the Cumulative Quarterly Revenue is equal to or in
excess of the Cumulative Quarterly Minimum and/or the Cumulative Quarterly
Target with respect to such Quarter;

(iv)
a calculation of the applicable Black-Scholes Valuation;

(v)
a calculation of the number of Gross Warrant Shares and Net Warrant Shares in
accordance with Section 3.3 and Schedule 3.3; and

(vi)
a calculation of the applicable Warrant Exercise Price if a Warrant is to be
issued;

provided, however, that, with respect to any Quarter not in an Eligible Year,
the applicable Quarterly Revenue Report shall set forth only the information
described in the foregoing clause (i).
3.2  Issuance of Warrants.   Upon the terms and subject to the conditions set
forth herein, if Company delivers to Purchaser a Quarterly Revenue Report that
shows the Cumulative Quarterly Revenue for such Quarter is equal to or in excess
of the Cumulative Quarterly Minimum, Company shall, unless Purchaser elects to
receive a cash payment pursuant to Section 3.5, issue a Warrant to Purchaser at
a Warrant Closing in accordance with Section 3.7.  Warrants shall be issued no
more frequently than once per Quarter.
 
3.3  Calculation of Warrant Shares.   If the Cumulative Quarterly Revenue for
any Quarter is equal to or in excess of the Cumulative Quarterly Minimum,
Company shall, unless Purchaser is to receive a cash payment as a result of
Purchaser's election pursuant to Section 3.5 or the occurrence of a Change of
Control pursuant to Section 3.6, issue Purchaser a Warrant exercisable for the
number of Net Warrant Shares determined in accordance with the formulas set
forth on Schedule 3.3.  Notwithstanding the preceding sentence, (a) the
aggregate number of Warrant Shares with respect to all Warrants in any single
Eligible Year shall not exceed 400,000, and (b) if the number of Net Warrant
Shares for any Quarter is less than 1,000 shares, no Warrant shall be issued for
such Quarter and such number of Net Warrant Shares shall be carried forward and
included in the calculation of Warrant Shares for the next Warrant, if any,
issuable by Company hereunder.
7

--------------------------------------------------------------------------------

A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".
 
3.4  Calculation of Warrant Exercise Price.   A Warrant's exercise price (the
"Warrant Exercise Price") shall be equal to 110% of the average Closing Price
for the five consecutive Trading Days ending on the second Trading Day preceding
the date on which the Company announces its quarterly earnings for the Quarter
in respect of which the Warrant is issued.  The applicable Warrant Exercise
Price shall be set forth in each Warrant.  The Warrant Exercise Price shall be
subject to adjustment solely for stock splits, stock dividends,
recapitalizations, reorganizations, reclassifications and similar events, as
provided in each Warrant.
 
3.5  Cash Election.   Within 15 days after Purchaser's receipt of a Quarterly
Revenue Report showing that a Warrant is issuable to Purchaser, Purchaser may
elect to receive in lieu of the Warrant a cash payment in the amount of the Cash
Election Amount.
 
3.6  Cash Payment in Lieu of Warrants Following Change of Control.   In the
event that a Change of Control shall occur before the issuance of any Warrant
issuable to Purchaser with respect to the final Quarter in the final Eligible
Year during the Term, then, within 15 days after Purchaser's receipt of a
Quarterly Revenue Report showing that a Warrant is issuable to Purchaser
following such Change of Control, Company may make, or Purchaser may elect to
receive, a cash payment in the amount of the Cash Settlement Amount in lieu of
issuing such Warrant.
 
3.7  Warrant Closings; Deliveries.   The closing of the issuance of each Warrant
pursuant to Section 3.2 (each, a "Warrant Closing") shall take place remotely
via exchange of documents on the first Business Day following the 30th day
following Company's delivery to Purchaser of the applicable Quarterly Revenue
Report pursuant to Section 3.2 (each date, a "Warrant Issue Date").  At each
Warrant Closing, Company shall deliver the following to Purchaser:
 
(a)            the original Warrant dated as of the Warrant Issue Date, duly
executed by an authorized officer of Company or, (i) if Purchaser has elected to
receive cash in lieu of the Warrant pursuant to Section 3.5, the cash payment
provided for in Section 3.5, or (ii) if a Change of Control has previously
occurred, the cash payment provided for in Section 3.6;  and
 
(b)            a certificate signed by the Chief Financial Officer of Company
certifying the following with respect to the Warrant or cash payment in lieu
thereof:  (i) the calculation of the Warrant Shares or amount of the cash
payment in lieu thereof; and (ii) the calculation of the Warrant Exercise Price,
if applicable.
 
4. REPRESENTATIONS AND WARRANTIES OF COMPANY
 
Company represents and warrants to Purchaser, as of the Effective Date and as of
the Note Closing Date, as set forth in this Section 4, provided that such
representations and warranties are qualified by reference to the disclosure set
forth in the disclosure schedule delivered by Company to Purchaser immediately
before the execution of this Agreement on the Effective Date (the "Company
Disclosure Schedule").  Each reference in this Section 4 to a Schedule shall be
to the Company Disclosure Schedule.
4.1  Organization and Power.   Company is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Delaware and has
the requisite corporate power and authority to carry on its business as it is
now being conducted. Company is duly qualified and licensed as a foreign
corporation to do business, and is in good standing in each jurisdiction in
which the character of its assets owned or held under lease or the nature of its
business makes such qualification necessary, except where the failure so to
qualify or be licensed would not, individually or in the aggregate, have a
Material Adverse Effect.
8

--------------------------------------------------------------------------------

A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".
 
4.2  Authorization.   Company has the requisite corporate power and authority to
enter into this Agreement and each of the other Transaction Documents to which
it is a party and to consummate the transactions contemplated hereby and
thereby. The execution and delivery by Company of this Agreement and each of the
other Transaction Documents to which it is a party, the issuance, sale and
delivery of the Convertible Note and the Warrants by Company, the compliance by
Company with each of the provisions of this Agreement and each of the other
Transaction Documents to which it is a party (including the reservation and
issuance of the Common Stock issuable upon conversion of the Convertible Note
(the "Conversion Shares") and the reservation, issuance and sale of the Warrant
Shares), and the consummation by Company of the transactions contemplated hereby
and thereby (a) are within the corporate power and authority of Company
(including such approval and authorization by the Company Board required under
the Laws of the State of Delaware and Company's certificate of incorporation and
bylaws) and (b) have been duly authorized by all necessary corporate action of
Company. This Agreement has been, and each of the other Transaction Documents to
which Company is a party, when executed and delivered by Company shall be, duly
and validly executed and delivered by Company. Assuming due authorization,
execution and delivery by Purchaser of the Transaction Documents to which it is
a party, this Agreement constitutes, and each of such other Transaction
Documents when executed and delivered by Company shall constitute, a valid and
binding agreement of Company enforceable against Company in accordance with its
terms, except (i) as such enforcement is limited by bankruptcy, insolvency and
other similar Laws affecting the enforcement of creditors' rights generally and
(ii) for limitations imposed by general principles of equity.
 
4.3  Reservation; Valid Issuance.   The Conversion Shares and the Warrant Shares
have been reserved for issuance upon conversion of the Convertible Note and
exercise of the Warrants and, when issued and delivered in accordance with the
terms of the Convertible Note and the Warrants, respectively, shall be duly and
validly issued and outstanding, fully paid and non-assessable, and not subject
to the preemptive or other similar rights of the stockholders of Company.
 
4.4  No Conflicts; Consents and Approvals; No Violation.   Neither the
execution, delivery or performance by Company of this Agreement or any of the
other Transaction Documents to which it is a party nor the consummation by
Company of the transactions contemplated hereby or thereby shall (a) result in a
breach or a violation of, any provision of the certificate of incorporation or
bylaws of Company or of the certificate of incorporation, bylaws or other
organizational documents of any of its Subsidiaries; (b) constitute, with or
without notice or the passage of time or both, a breach, violation or default,
create an Encumbrance, or give rise to any right of termination, modification,
cancellation, prepayment, suspension, limitation, revocation or acceleration,
under (i) any Law or (ii) any provision of any agreement or other instrument to
which Company or any of its Subsidiaries is a party or pursuant to which any of
them or any of their assets or properties is subject, except for, in the case of
each clause (i) and (ii), breaches, violations, defaults, Encumbrances, or
rights of termination, modification, cancellation, prepayment, suspension,
limitation, revocation or acceleration, which, individually or in the aggregate,
would not constitute a Material Adverse Effect; or (c) require any consent,
Order, approval or authorization of, notification or submission to, filing with,
license or permit from, or exemption or waiver by, any Governmental Entity or
any other Person (collectively, the "Consents, Approvals and Filings") on the
part of Company or any of its Subsidiaries, except for (x) the Consents,
Approvals and Filings required under the Securities Act, the Exchange Act and
applicable state securities Laws, (y) the Consents, Approvals and Filings
required under rules of NASDAQ, and (z) such other Consents, Approvals and
Filings which the failure of Company or any of its Subsidiaries to make or
obtain would not, individually or in the aggregate, constitute a Material
Adverse Effect.  Company is not in violation of any term or provision of its
certificate of incorporation or by-laws, and, other than any violation that
would not, individually or in the aggregate, constitute a Material Adverse
Effect, Company is not in violation of any material term or provision of the
Company Credit Agreement or any other agreement, indebtedness, mortgage,
indenture, contract, Law or Order.
9

--------------------------------------------------------------------------------

A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".
 
4.5  Brokers Fees.   No agent, broker, investment banker or other Person is or
shall be entitled to any broker's or finder's fee or any other commission or
similar fee from Company or any of its Subsidiaries in connection with any of
the transactions contemplated by this Agreement to occur on the Note Closing
Date or any Warrant Closing Date.
 
4.6  Capitalization.

(a)            As of the Effective Date, the authorized Capital Stock of Company
consists of (i) 120,000,000 shares of Common Stock, 35,131,419 shares of which,
as of the close of business on September 27, 2013, were issued and outstanding
and of which no more than 2,000 additional shares (excluding any shares issued
upon exercise of outstanding options) have been issued between September 27,
2013 and the Effective Date; and (ii) 5,000,000 shares of Preferred Stock, par
value $.001 per share, 0 shares of which as of the Effective Date are issued and
outstanding. All of the issued and outstanding shares of Common Stock have been
duly authorized and are validly issued, fully paid and non-assessable.
 
(b)            As of the Effective Date, except as contemplated by this
Agreement, there are (i) no authorized or outstanding securities, rights
(preemptive or other), subscriptions, calls, commitments, warrants, options, or
other agreements that give any Person the right to purchase, subscribe for, or
otherwise receive or be issued Capital Stock of Company or any security
convertible into or exchangeable or exercisable for Capital Stock of Company,
(ii) no outstanding debt or equity securities of Company that upon the
conversion, exchange, or exercise thereof would require the issuance, sale, or
transfer by Company of any new or additional Capital Stock of Company (or any
other securities of Company which, whether after notice, lapse of time, or
payment of monies, are or would be convertible into or exchangeable or
exercisable for Capital Stock of Company), (iii) no agreements or commitments
obligating Company to repurchase, redeem, or otherwise acquire Capital Stock or
other securities of Company or its Subsidiaries, and (iv) no outstanding or
authorized stock appreciation rights, phantom stock, stock rights, or other
equity-based interests in respect of Company. Company has not issued any
indebtedness that is exercisable or exchangeable for or convertible into Voting
Stock of Company.
 
(c)            Company has registered its Common Stock pursuant to Section 12(b)
of the Exchange Act.  The Common Stock is currently listed on NASDAQ.
 
4.7  Offering; Investment Company Act.

(a)            Assuming the accuracy of the representations and warranties of
Purchaser set forth in Section 5, the offer, sale, and issuance of the
Securities, as contemplated hereby are or will be exempt from the registration
requirements of the Securities Act and are or will have been registered or
qualified (or are exempt from registration and qualification) under the
registration or qualification requirements of all applicable state securities
Laws.  Neither Company nor any Person acting on its behalf has taken any action
that would cause the loss of any such exemption, registration, or qualification.
 
(b)            Company is not, and after giving effect to the issuance of the
Convertible Note and the exercise of the Warrants and the application of the
proceeds thereof will not be, an "investment company" within the meaning of the
Investment Company Act of 1940, as amended.
 
4.8  SEC Documents; Financial Statements; Internal Controls and Procedures.
 
(a)            Company has filed or furnished all forms, documents and reports
required to be filed or furnished by it with the Securities and Exchange
Commission (the "SEC") on a timely basis since January 1, 2012 (together with
any documents so filed or furnished during such period and the period between
the date hereof and the Note Closing Date on a voluntary basis, in each case as
may have been, or between the date hereof and the Note Closing Date may be,
amended, the "SEC Documents").  Each of the SEC Documents, including all SEC
Documents filed or furnished after the Effective Date but prior to or on the
Note Closing Date, complied or, if not yet filed, will comply, as to form in all
material respects with the applicable requirements of the Securities Act, the
Exchange Act and the Sarbanes-Oxley Act.  As of the date filed or furnished with
the SEC, none of the SEC Documents, including all SEC Documents filed or
furnished after the Effective Date but prior to or on the Note Closing Date,
contained or, if not yet filed, will contain any untrue statement of a material
fact or omitted, or if not yet filed, will omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.  As
of the date hereof, there are no material outstanding or unresolved comments
received from the SEC with respect to any of the SEC Documents.
10

--------------------------------------------------------------------------------

A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".
 
(b)             The consolidated financial statements (including all related
notes and schedules) of Company included in the SEC Documents, and including all
SEC Documents filed after the Effective Date but prior to or on the Note Closing
Date, fairly presented, or if not yet filed, will fairly present, in all
material respects the consolidated financial position of Company and its
consolidated Subsidiaries, as at the respective dates thereof, and the
consolidated results of their operations, their consolidated cash flows and
changes in stockholders' equity for the respective periods then ended (subject,
in the case of the unaudited statements, to normal year-end adjustments and to
any other adjustments described therein, including the notes thereto) and were
prepared, or if not yet filed, will be prepared, in all material respects in
conformity with GAAP (except, in the case of the unaudited financial statements,
as permitted by the SEC) applied on a consistent basis during the periods
referred to therein (except as may be indicated therein or in the notes
thereto).  Since January 1, 2012, subject to any applicable grace periods,
Company has been and is in compliance with the applicable provisions of the
Sarbanes-Oxley Act and the applicable rules and regulations of NASDAQ, except
for any such noncompliance that would not, individually or in the aggregate,
constitute a Material Adverse Effect.
 
(c)            Company has designed and maintained disclosure controls and
procedures and internal control over financial reporting (as such terms are
defined in paragraphs (e) and (f), respectively, of Rule 13a-15 under the
Exchange Act) as required by Rule 13a-15 under the Exchange Act and as necessary
to permit preparation of financial statements in conformity with GAAP.
 Company's disclosure controls and procedures are reasonably designed to ensure
that all material information required to be disclosed by Company in the reports
that it files or furnishes under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the rules and forms
of the SEC, and that all such material information is accumulated and
communicated to Company's principal executive officer and its principal
financial officer by others in Company or its Subsidiaries to allow timely
decisions regarding required disclosure and to make the certifications required
pursuant to Sections 302 and 906 of the Sarbanes-Oxley Act.  Except as would
not, individually or in the aggregate, constitute a Material Adverse Effect,
Company has disclosed, based on its most recent evaluation prior to the date
hereof, to Company's auditors and the audit committee of the Company Board (i)
any material weaknesses in its internal control over financial reporting and
(ii) any allegation of fraud that involves management of Company or any other
employees of Company and its Subsidiaries who have a significant role in
Company's internal control over financial reporting or disclosure controls and
procedures.  Since January 1, 2012, neither Company nor any of its Subsidiaries
has received any written complaint, allegation, assertion or claim regarding the
accounting or auditing practices, procedures, methodologies or methods of
Company or its Subsidiaries or their respective internal accounting controls.
 
4.9  Absence of Undisclosed Liabilities.   Except (a) as disclosed, reflected or
reserved against in the consolidated balance sheet of Company and its
Subsidiaries as of December 31, 2012 (or the notes thereto), (b) for Liabilities
incurred under or in accordance with this Agreement or in connection with the
transactions contemplated hereby, (c) for Liabilities incurred under any
contract or other agreement or arising under any applicable Law (other than
Liabilities due to breaches thereunder or violations thereof), in each case, in
the ordinary course of business since December 31, 2012, (d) for Liabilities
incurred in the ordinary course of business since December 31, 2012 and (e) for
Liabilities that have been discharged or paid in full, neither Company nor any
Subsidiary of Company has any Liabilities that would be required by GAAP to be
reflected on a consolidated balance sheet (or the notes thereto) of Company and
its Subsidiaries, other than as does not constitute, individually or in the
aggregate, a Material Adverse Effect.
11

--------------------------------------------------------------------------------

A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".
 
4.10  Absence of Certain Changes.


(a)            Since December 31, 2012, Company has conducted its business in
all material respects in the ordinary course, except in connection with this
Agreement and the transactions contemplated hereby.
 
(b)            Since December 31, 2012, there has not occurred any facts,
circumstances, changes, events, occurrences or effects that, individually or in
the aggregate, constitute a Material Adverse Effect.
 
4.11  Litigation.   Except as disclosed in the SEC Documents, there are no
actions, suits, investigations, criminal prosecutions, civil investigative
demands, subpoenas from any Governmental Entity, impositions of civil fines or
penalties, arbitrations, administrative hearings or other proceedings or
assessments pending, or, to the knowledge of Company, threatened against or
affecting Company, any of Company's property, any of its Subsidiaries or any
property of any of such Subsidiaries, which, if adversely determined, would,
individually or in the aggregate, constitute a Material Adverse Effect. Neither
Company nor any Subsidiary is subject to any Order of any court or any
Governmental Entity except for Orders which would not, individually or in the
aggregate, constitute a Material Adverse Effect.
 
5. REPRESENTATIONS AND WARRANTIES OF PURCHASER
Purchaser represents and warrants to Company as of the Effective Date and as of
the Note Closing Date, as set forth in this Section 5, provided that such
representations and warranties are qualified by reference to the disclosure set
forth in the disclosure schedule delivered by Purchaser to Company immediately
before the execution of this Agreement on the Effective Date (the "Purchaser
Disclosure Schedule").  Each reference in this Section 5 to a Schedule shall be
to the Purchaser Disclosure Schedule.
5.1  Organization.   Purchaser is an entity duly organized, validly existing and
in good standing under the Laws of its jurisdiction of formation and has the
requisite limited liability company power and authority to carry on its business
as it is now being conducted.
 
5.2  Authorization.   Purchaser has the requisite limited liability company
power and authority to enter into this Agreement and each of the other
Transaction Documents to which it is a party and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by Purchaser of this
Agreement and each of the other Transaction Documents to which it is a party and
the compliance by Purchaser with each of the provisions of this Agreement and
each of the Transaction Documents to which it is a party (including the
consummation by Purchaser of the transactions contemplated hereby and thereby)
(a) are within the limited liability company power and authority of Purchaser
and (b) have been duly authorized by all necessary limited liability company
action on the part of Purchaser (including such approvals and authorizations by
the Board of Directors of Purchaser required under the Maryland Limited
Liability Company Act and the Articles of Organization and operating agreement
of Purchaser). This Agreement has been, and each of the other Transaction
Documents to which it is a party when executed and delivered by Purchaser shall
be, duly and validly executed and delivered by Purchaser. Assuming due
authorization, execution and delivery by Company of the Transaction Documents to
which it is a party, this Agreement constitutes, and each of such other
Transaction Documents when executed and delivered by Purchaser shall constitute,
a valid and binding agreement of Purchaser enforceable against Purchaser in
accordance with its terms, except (i) as such enforcement is limited by
bankruptcy, insolvency and other similar Laws affecting the enforcement of
creditors' rights generally and (ii) for limitations imposed by general
principles of equity.
12

--------------------------------------------------------------------------------

A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".
 
5.3  No Conflicts; Consents and Approvals; No Violation.   Neither the
execution, delivery or performance by Purchaser of this Agreement or any of the
other Transaction Documents to which it is a party nor the consummation of the
transactions contemplated hereby or thereby shall (a) result in a breach or a
violation of, any provision of the articles of formation, limited liability
company agreement or other organizational documents of Purchaser; (b)
constitute, with or without notice or the passage of time or both, a breach,
violation or default, create an Encumbrance, or give rise to any right of
termination, modification, cancellation, prepayment, suspension, limitation,
revocation or acceleration, under (i) any Law, or (ii) any provision of any
agreement or other instrument to which Purchaser is a party or pursuant to which
Purchaser or its assets or properties is subject, except for. In the case of
each clause (i) and (ii), breaches, violations, defaults, Encumbrances, or
rights of termination, modification, cancellation, prepayment, suspension,
limitation, revocation or acceleration, which, individually or in the aggregate,
would not materially adversely affect the ability of Purchaser to perform its
obligations under this Agreement or any Transaction Document to which it is a
party or to consummate the transactions contemplated hereby or thereby; or (c)
require any Consents, Approvals and Filings on the part of Purchaser, except for
(x) the Consents, Approvals and Filings required under the Exchange Act and
applicable state securities Laws, (y) the Consents, Approvals and Filings
submitted to the District of Columbia Department of Insurance, Securities and
Banking and the Maryland Insurance Administration, and (z) such other Consents,
Approvals and Filings which the failure of Purchaser to make or obtain would not
materially adversely affect the ability of Purchaser to perform its obligations
under this Agreement or any Transaction Document to which it is a party or to
consummate the transactions contemplated hereby or thereby.
 
5.4  Brokers or Finders.   No agent, broker, investment banker or other Person
is or shall be entitled to any broker's or finder's fee or any other commission
or similar fee from Purchaser in connection with the transactions contemplated
by this Agreement to occur on the Note Closing Date or any Warrant Closing date.
 
5.5  Securities Law Matters.


(a)                  Purchaser is acquiring the Securities for its own account,
for investment and not with a view to, or for sale in connection with, the
distribution thereof within the meaning of the Securities Act (it being
understood that except as otherwise provided in this Agreement and the other
Transaction Documents to which it is a party, Purchaser does not agree to hold
the Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with the Securities Act and
state securities laws applicable to such disposition).
 
(b)                  Purchaser is an "accredited investor," as that term is as
defined in Rule 501(a) of Regulation D under the Securities Act. Purchaser has
sufficient knowledge and experience in financial and business matters to be
capable of evaluating the merits and risks of its investment in the Securities
and is capable of bearing the economic risks of such investment.
 
(c)                  Purchaser and its advisers have been furnished with all
materials relating to the business, finances and operations of Company, its
Subsidiaries and materials relating to the offer and sale of the Securities
which have been requested by Purchaser or its advisers. Purchaser and its
advisers have been afforded the opportunity to ask questions of Company's
management concerning Company and the Securities.
 
(d)                  Purchaser understands that except as provided in this
Agreement or the Registration Rights Agreement, the sale or re-sale of the
Securities has not been and is not being registered under the Securities Act or
any applicable state securities laws, and the Securities may not be offered,
sold or otherwise transferred unless (i) the Securities are offered, sold or
transferred pursuant to an effective registration statement under the Securities
Act, or (ii) the Securities are offered, sold or transferred pursuant to an
exemption from registration under the Securities Act and any applicable state
securities laws.
 
(e)                  The principal offices of Purchaser and the offices of
Purchaser in which it made its decision to purchase the Securities are located
in the State of Maryland.
13

--------------------------------------------------------------------------------

A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".
 
5.6  Availability of Funds.   Purchaser has sufficient funds to pay the Purchase
Price pursuant to Section 2.
 
6. COVENANTS
 
6.1  Public Announcements.   Company and Purchaser shall consult with each other
before issuing any press release with respect to this Agreement or the
transactions contemplated hereby and neither shall issue any such press release
or make any such public statement with respect thereto without the prior consent
of the other, which consent shall not be unreasonably withheld, delayed or
conditioned; provided, however, that a party may, without the prior consent of
the other party, issue such press release or make such public statement as may
upon the advice of counsel be required by Law or by the rules of NASDAQ, any
other national securities exchange on which Company's securities are listed or
any automated quotation system on which Company's securities are quoted,
provided that, to the extent time permits, such party has used all commercially
reasonable efforts to consult with the other party prior thereto.
 
6.2  Consents, Approvals and Filings.   Subject to the terms of this Agreement,
Company and Purchaser each shall use their respective commercially reasonable
efforts to take, or cause to be taken, all actions, and do, or cause to be done,
and to assist and cooperate with the other party in doing, all things necessary,
proper, desirable or advisable to obtain and make all Consents, Approvals and
Filings required to be obtained or made by Company and its Subsidiaries or
Purchaser, as the case may be, in connection with the authorization, execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby.
 
6.3  Further Assurances.   Except as otherwise expressly provided in this
Agreement, Company and Purchaser each shall use their respective commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable under applicable
Laws to consummate the transactions contemplated by this Agreement or any
Transaction Document.  If any administrative or judicial action or proceeding,
including any proceeding by a private party, is instituted (or threatened to be
instituted) challenging any transaction contemplated by this Agreement or any
Transaction Document, each party shall use commercially reasonable efforts to
cooperate in all respects with the other party, to contest and resist any such
action or proceeding and to have vacated, lifted, reversed or overturned any
Order, whether temporary, preliminary or permanent, that is in effect and that
prohibits, prevents or restricts the consummation of the transactions
contemplated by this Agreement or any Transaction Document; provided, however,
that neither Company nor Purchaser shall be required to expend any material
funds in connection with such commercially reasonable efforts.
 
6.4  Listing.   Company shall use its commercially reasonable efforts to
continue to have the Common Stock listed on NASDAQ for so long as any Securities
are outstanding. Company shall prepare and submit to NASDAQ one or more forms
entitled "Notification Forms: Listing of Additional Shares" (or such similar
form) covering the Conversion Shares and the Warrant Shares and shall use its
commercially reasonable efforts to submit such forms within the period
prescribed by the applicable rules of NASDAQ.
 
6.5  Reservation of Common Stock.   Company at all times shall reserve and keep
available, free of preemptive rights, solely for issuance and delivery upon
conversion of the Convertible Note and upon exercise of the Warrants, the number
of shares of Conversion Shares and Warrants Shares, as the case may be, from
time to time issuable upon conversion of the Convertible Note or upon exercise
of the Warrants, in each case at the time outstanding.
 
6.6  Integration.   Company agrees that it will not and will cause its
Affiliates not to, directly or indirectly, solicit any offer to buy, sell or
make any offer or sale of, or otherwise negotiate in respect of, securities of
Company of any class if, as a result of the doctrine of "integration" referred
to in Rule 502 under the Securities Act, such offer or sale would render invalid
(for the purpose of (i) the sale of the Securities by Company to Purchaser, or
(ii) the resale of the Securities by Purchaser to any subsequent transferee) the
exemption from the registration requirements of the Securities Act provided by
Section 4(a)(2) thereof or by Rule 144A or by Regulation S thereunder or
otherwise.
14

--------------------------------------------------------------------------------

A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".
 
6.7  Rule 144A Information.   Company agrees that, in order to render the
Securities eligible for resale pursuant to Rule 144A under the Securities Act,
while any of such Securities remain outstanding, Company will make available,
upon request, to Purchaser or any prospective transferee of such Securities the
information specified in Rule 144A(d)(4), unless Company furnishes information
to the SEC pursuant to Section 13 or 15(d) of the Exchange Act.
 
6.8  CUSIP.   Company agrees that, in order to facilitate the resale of the
Securities, the Company will, promptly upon request, (a) provide one or more
CUSIP numbers, as applicable, for any Securities, and/or (b) exchange the
Convertible Note for one or more book-entry notes having, in the aggregate,
terms and conditions substantially similar to the terms and conditions of the
Convertible Note (such book-entry notes, collectively the "Global Notes"),
provide for one or more CUSIP numbers, as applicable, for such Global Notes,
and, as applicable, provide any trustee for the Global Notes with printed
certificates for such Global Notes which are in a form eligible for deposit with
the Depository Trust Company; and, in each case, Company will take all other
action necessary to ensure that such Securities or such Global Notes, as
applicable, are eligible for deposit with the Depository Trust Company,
including providing to the Depository Trust Company a blanket Letter of
Representation.
 
6.9  Confidential Information.


(a)            In the event the Receiving Party (including its officers,
employees, counsel, accountants, partners and other authorized representatives)
obtains from the Disclosing Party or any of its Affiliates any Confidential
Information, the Receiving Party (i) shall treat all such Confidential
Information as confidential, (ii) shall use such Confidential Information only
for the purposes contemplated in this Agreement, (iii) shall protect such
Confidential Information with the same degree of care as the Receiving Party
uses to protect its own proprietary information against public disclosure, but
in no case with less than reasonable care, and (iv) shall not disclose such
Confidential Information to any third party except to such officers, employees,
counsel, accountants, partners and other authorized representatives of the
Receiving Party or its Affiliates who need to know such Confidential Information
for the purpose of effectuating the transactions contemplated by this Agreement
and who have been informed of and have agreed to protect the confidential nature
of such Confidential Information (and the Receiving Party shall be responsible
for compliance with this Section 6.9 by such officers, employees, counsel,
accountants, partners and other authorized representatives).
 
(b)            Upon the request of a party hereto at any time, the other party
shall (i) return to the requesting party or destroy all documents (including any
copies thereof) embodying the Confidential Information and (ii) certify in
writing to the requesting party, within ten days following such request, that
all such Confidential Information has been returned or destroyed.
 
6.10  Notification of Certain Matters.   Each party shall give prompt notice to
the other party of, and shall use their respective commercially reasonable
efforts to prevent or promptly remedy, (i) the occurrence or failure to occur,
or the impending or threatened occurrence or failure to occur, of any event
which occurrence or failure to occur would cause any of its representations or
warranties in this Agreement to be untrue or inaccurate in any material respect
(or in all respects in the case of any representation or warranty containing any
materiality qualification) at any time after the Effective Date  but on or prior
to the Note Closing Date and (ii) any material failure (or any failure in the
case of any covenant, condition or agreement containing any materiality
qualification) on its part to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by it under this Agreement. The
delivery of any notice pursuant to this Section 6.10 shall not limit or
otherwise affect the remedies available under this Agreement to any party
receiving such notice.
15

--------------------------------------------------------------------------------

A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".
 
6.11  Standstill.   Purchaser agrees that, during the term of this Agreement,
unless specifically invited in writing by Company, neither Purchaser nor any of
its affiliates or its representatives will in any manner, directly or
indirectly, (a) effect or seek, offer, or propose (whether publicly or
otherwise) to effect, or cause or participate in or in any way advise, assist,
or encourage any other Person (including, without limitation, any holder of
securities or other interests in Company, or any of its Subsidiaries or any
successor entity) to effect or seek, offer, or propose (whether publicly or
otherwise) to effect or participate in, (i) any acquisition of any interest
(including, without limitation, any beneficial, indirect or derivative interest)
in any securities, indebtedness, businesses, or assets of Company or any of its
Subsidiaries (other than as expressly permitted by this Agreement), (ii) any
tender or exchange offer, merger, or other business combination involving
Company or any of its Subsidiaries, (iii) any recapitalization, restructuring,
reorganization, liquidation, dissolution, or other extraordinary transaction
with respect to Company, or any of its Subsidiaries, (iv) any plan of
reorganization with respect to Company, or any of its Subsidiaries, or (v) any
"solicitation" of "proxies" (as such terms are used in the proxy rules of the
SEC) or consents to vote or seek to advise or influence any person in respect of
any voting securities of Company; (b) otherwise act, alone or in concert with
others including, without limitation, any holder of securities or other
interests in Company, or any of its Subsidiaries (including by providing
financing for another party), to seek to control, advise, change or influence,
in any manner, the management, board of directors, governing instruments,
policies, or affairs of Company, or to take any of the foregoing actions (other
than as expressly permitted by this Agreement); (c) form, join, or in any way
participate in a "group" (as defined under the Exchange Act) in connection with
any of the foregoing actions; (d) make any public disclosure, or take any action
which would reasonably be expected to require Company to make a public
announcement, regarding any of the foregoing; (e) disclose any intention, plan
or arrangement inconsistent with the foregoing; or (f) enter into any
discussions or arrangements with any third party (including, without limitation,
any holder of securities or other interests in Company, or any of its
Subsidiaries) with respect to any of the foregoing.  Purchaser also agrees not
to, and to cause its Affiliates and (acting on its behalf) its representatives
not to, seek or request permission to do any of the foregoing or request that
Company (including any director, officer or employee thereof) or any of its
representatives amend, waive or terminate any provision of this Section 6.11
(including this sentence).  The foregoing is not intended to preclude ordinary
course discussions between management of the parties regarding potential
commercial transactions not relating to the matters contemplated by clauses
(a)(i) through (v) above.  Notwithstanding the foregoing, however, in the event
that a third party (x) "commences a tender offer" (within the meaning of Rule
14d-2 under the Exchange Act) for at least 50% of the outstanding capital stock
of Company or (y) enters into an agreement with Company contemplating the
acquisition (by way of merger, tender offer or otherwise) of at least 20% of the
outstanding capital stock of Company, any sale by Purchaser of the Securities to
such third party in connection with any such transaction shall not constitute a
violation of this Section 6.11; provided, however, that the other restrictions
set forth in this Section 6.11 shall remain in force.
 
7. COMPANY BOARD OF DIRECTORS
 
7.1  Board Candidate.
 
(a)            Upon Company's delivery of a Quarterly Revenue Report showing
Quarterly Revenue greater than or equal to $25,000,000, Purchaser shall be
entitled to submit an individual (such person, the "Board Candidate") for
consideration as a candidate for appointment or nomination for election to the
Company Board in accordance with this Section 7.  Purchaser's submission of the
Board Candidate shall be in writing, and Purchaser shall provide such
information about the Board Candidate as Company reasonably requests consistent
with its customary director candidacy review process, including all information
relating to such Board Candidate that is required to be disclosed in
solicitations of proxies for election of directors, or is otherwise required, in
each case pursuant to Regulation 14A under the Exchange Act, and including such
Board Candidate's written consent to serve as a director if appointed or elected
and such Board Candidate's agreement, enforceable by and in a form acceptable to
Company, to resign timely from the Company Board if requested by Purchaser at
the direction of Company pursuant to Section 7.1(c).  Subject to the other
provisions of this Section 7, Company shall cause the Nominating and Corporate
Governance Committee of the Company Board (the "Nominating Committee") to review
and consider the Board Candidate and, if such Board Candidate is approved by the
Nominating Committee in its reasonable discretion in accordance with Company's
director candidacy review process, to recommend the Board Candidate to the
Company Board for service on the Company Board.
16

--------------------------------------------------------------------------------

A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".
 
(b)            If the Board Candidate is approved for service on the Company
Board by the Nominating Committee and the Company Board pursuant to Section 7.2
four or more months before Company's next scheduled annual meeting of
stockholders, the Company Board shall appoint the Board Candidate to the Company
Board for service until that annual meeting.  The Board Candidate shall
subsequently be subject to the normal Company Board and Nominating Committee
process for nomination for election (and re-election) at that annual meeting and
for each annual meeting thereafter so long as Purchaser is entitled to submit an
individual for appointment or nomination for election to the Company Board.  If
the Board Candidate is approved for service on the Company Board by the
Nominating Committee and the Company Board pursuant to Section 7.2 less than
four months before the next annual meeting, the Board Candidate shall be
nominated for election at that annual meeting to the extent the Nominating
Committee and the Company Board's approval occurs by a date that would permit
the Board Candidate to be included in Company's proxy statement, and otherwise
will be appointed to the Company Board after that annual meeting and then be
subject to the normal Nominating Committee and Company Board process for
nomination for election at the subsequent annual meeting.
 
(c)            If at any time while the Board Candidate serves on the Company
Board Quarterly Revenue for any Quarter falls below $25,000,000, then Purchaser
shall, upon 15 days' prior written notice from Company, cause the Board
Candidate to resign from the Company Board.
 
(d)            If the Board Candidate is appointed or elected to the Company
Board, Company agrees to enter into an indemnification agreement with the Board
Candidate substantially similar in form to the Company's form of Indemnification
Agreement with its directors that is filed with the SEC, which agreement shall
be effective as of the Board Candidate's appointment or election to the Company
Board.
 
(e)            For so long as any Board Candidate serves on the Company Board,
Purchaser shall, and shall cause any of its Affiliates to, vote all shares of
Common Stock or other securities of the Company it holds that are entitled to
vote on matters put to a vote of Company's securityholders for approval at any
meeting, or in connection with any written consent of securityholders in lieu of
a meeting, (i) with respect to elections of members of the Company Board, for
the Company Board's nominees to the Company Board, and (ii) with respect to all
other matters to be voted on by the Company's securityholders, either, in the
sole discretion of Purchaser, (x) in accordance with the recommendation of the
Company Board or (y) in proportion to the votes cast with respect to the Common
Stock or other voting securities of Company not owned by Purchaser or its
Affiliates, in each case, with respect to any such matters unless the Board
Candidate has voted against such proposal in his capacity as a member of the
Company Board.
 
7.2  Eligible Individuals.   The Board Candidate shall be subject to Company's
standard director candidacy review process as described in the SEC Documents and
as conducted by the Nominating Committee and the Company Board.  If for any
reason, the Nominating Committee or the Company Board determines, in its
reasonable discretion, that the individual proposed by Purchaser to be the Board
Candidate is not suitable for service on the Company Board in accordance with
such review process, Purchaser shall be entitled to propose another individual
to be the Board Candidate, subject to the review, appointment and nomination
process provided for in this Section 7.  Notwithstanding the foregoing, Company
shall not require the Board Candidate to be an independent director within the
meaning of the rules and regulations of NASDAQ or of the charter of the
Nominating Committee or of any Company policy.  Company and Purchaser
acknowledge and agree that any senior executive of Purchaser submitted by
Purchaser as the Board Candidate shall not be determined by the Nominating
Committee or the Company Board to be unsuitable for service on the Company Board
on account of the Board Candidate's status as an employee or officer of
Purchaser or any of its Affiliates.
17

--------------------------------------------------------------------------------

A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".
 
7.3  Vacancies.   In the event that the Board Candidate ceases to serve as a
member of the Company Board during such individual's term of office for any
reason, and at such time Purchaser has the right to submit a Board Candidate,
Purchaser shall have the right to submit a replacement Board Candidate subject
to the review, appointment and nomination process provided for in this Section
7.
 
8. RESTRICTIONS ON TRANSFER
 
8.1  Restrictions on Transfer.   Purchaser shall not sell, lease, assign or
otherwise transfer (voluntarily or by entering into a transaction resulting in a
transfer by operation of law) ("Transfer") any of the Securities during the
period beginning on the Note Closing Date and ending on the first anniversary of
the Note Closing Date ("Restricted Period"); provided, however, that, during
such period, Purchaser may Transfer any of the Securities to an Affiliate of
Purchaser as long as such Affiliate agrees with Company to be subject to the
obligations of Purchaser pursuant to Sections 6.11 and 7.1(e) and this Section
8; and provided, further, that upon the occurrence of a Change of Control prior
to the first anniversary of the Note Closing Date (a "Restricted Period
Termination Event"), the Restricted Period shall terminate upon the date of such
Restricted Period Termination Event.  Any permitted Transfer of the Securities
to an Affiliate of Purchaser pursuant to this Section 8.1 shall not release
Purchaser from any of its obligations under this Agreement.
 
8.2  Compliance with Laws.   Purchaser shall, and shall ensure that its
Affiliates shall, observe and comply with the Securities Act and the Exchange
Act and the regulations promulgated thereunder and all other requirements of
applicable Law in connection with any permitted Transfer of the Securities,
including all requirements of applicable Law relating to the use of insider
information or the trading of securities while in the possession of nonpublic
information.
 
9. CONDITIONS TO NOTE CLOSING
 
9.1  Conditions to Obligations of Purchaser and Company at the Note Closing.  
The obligations of Purchaser and Company to consummate the transactions
contemplated hereby to be consummated at the Note Closing are subject to the
satisfaction or waiver at or prior to the Note Closing Date of each of the
following conditions:
 
(a)            no preliminary or permanent injunction or other Order by any
Governmental Entity which prevents the consummation of the transactions
contemplated hereby shall have been issued and remain in effect (each party
agreeing to use its commercially reasonable efforts to have any such injunction
or Order lifted);
 
(b)            any Consents, Filings and Approvals that are necessary for the
consummation of the transactions contemplated by this Agreement shall have been
made or obtained except where (i) Company's failure to make or obtain such
Consents, Filings and Approvals would not, individually or in the aggregate,
constitute a Material Adverse Effect or (ii) Purchaser's failure to obtain such
Consents, Filings and Approvals would not have a material adverse effect on
Purchaser's ability to perform its obligations under this Agreement; and
 
(c)            no suit, claim, investigation, action or other proceeding shall
be pending or, to the knowledge of Company or Purchaser, respectively,
threatened against Purchaser or Company or any Subsidiary before any
Governmental Entity which reasonably could be expected to result in the
restraint or prohibition of any such party, or the obtaining of damages or other
relief from any such party, in connection with this Agreement or the other
Transaction Documents or the consummation of the transactions contemplated
hereby or thereby.
18

--------------------------------------------------------------------------------

A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".
 
9.2  Additional Conditions to Obligations of Purchaser at the Note Closing.  
The obligations of Purchaser to consummate the transactions contemplated hereby
to be consummated at the Note Closing shall be subject to the satisfaction or
waiver at or prior to the Note Closing Date of each of the following additional
conditions:
 
(a)            the representations and warranties of Company contained in this
Agreement shall have been true and correct in all material respects at and as of
the date they were made, and shall be true and correct in all material respects
at and as of the Note Closing Date (unless any such representations and
warranties are stated to be made as of a date other than the Effective Date, in
which case they shall have been true and correct in all material respects as of
that date);
 
(b)            Company shall have performed, in all material respects, all of
its obligations contemplated herein to be performed by Company on or prior to
the Note Closing Date;
 
(c)            from the Effective Date through the Note Closing Date, there
shall not have occurred, and be continuing, a Material Adverse Effect;
 
(d)            the Conversion Shares and the Warrant Shares shall have been duly
authorized and reserved for issuance and shall have been listed on NASDAQ,
subject only to notice of issuance;
 
(e)            the trading of the Common Stock shall not have been suspended by
the SEC or NASDAQ; and
 
(f)            Company shall have delivered the following to Purchaser:
 
(i)
an officer's certificate certifying as to Company's compliance with the
conditions set forth in clauses (a) through (e) of this Section 9.2;

(ii)
the Convertible Note, duly executed by a duly authorized officer of Company;

(iii)
a counterpart of the Registration Rights Agreement, executed by a duly
authorized officer of Company; and

(iv)
such other documents as may be required by this Agreement or reasonably
requested by Purchaser.

9.3  Additional Conditions to Obligations of Company at the Note Closing.   The
obligations of Company to consummate the transactions contemplated hereby to be
consummated at the Note Closing shall be subject to the satisfaction or waiver
at or prior to the Note Closing Date of each of the following additional
conditions:
 
(a)            the representations and warranties of Purchaser contained in this
Agreement shall have been true and correct in all material respects at and as of
the date they were made, and shall be true and correct in all material respects
at and as of the Note Closing Date (unless any such representations and
warranties are stated to be made as of a date other than the Effective Date, in
which case they shall have been true and correct in all material respects as of
that date);
 
(b)            Purchaser shall have performed, in all material respects, all of
its obligations contemplated herein to be performed by Purchaser on or prior to
the Note Closing Date; and
 
(c)            Purchaser shall have delivered the following to Company:
19

--------------------------------------------------------------------------------

A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".
 
(i)
an officer's certificate certifying as to Purchaser's compliance with the
conditions set forth in clauses (a) and (b) of this Section 9.3;

(ii)
the purchase price payable for the Convertible Note;

(iii)
a counterpart of the Registration Rights Agreement, executed by a duly
authorized officer of Purchaser; and

(iv)
such other documents as may be required by this Agreement or reasonably
requested by Company.

10. TERMINATION
 
10.1  Term.   The term of this Agreement (the "Term") shall commence on the
Effective Date and shall continue until the earlier of (i) December 31, 2017 or
(ii) the first date on which no Commercial Agreement is in effect.
 
10.2  Termination.
  This Agreement may be terminated:
(a)            at any time by mutual written agreement of Company and Purchaser;
 
(b)            at any time by Company in the event of a material breach by
Purchaser of any representation, warranty, or covenant set forth in this
Agreement, which breach is not cured within 30 days after receipt of written
notice thereof by Purchaser from Company;
 
(c)            at any time by Purchaser in the event of a material breach by
Company of any representation, warranty, or covenant set forth in this
Agreement, which breach is not cured within 30 days after receipt of written
notice thereof by Company from Purchaser; and
 
(d)            by Purchaser or Company if the Note Closing does not occur on or
before December 31, 2013, provided that the party seeking to terminate this
Agreement pursuant to this Section 10.2(d) shall not have breached in any
material respect its representations, warranties or covenants set forth in this
Agreement.
 
10.3  Effect of Termination.   If this Agreement is terminated by either Company
or Purchaser pursuant to the provisions of Section 10.2, this Agreement shall
forthwith become void and there shall be no further obligations on the part of
Company or Purchaser or their respective stockholders, directors, officers,
employees, agents or representatives, except for rights and obligations that had
accrued hereunder prior to such termination and the provisions of Sections 6.1
(Public Announcements), 6.7 (Rule 144A Information), 6.8 (CUSIP), 6.9
(Confidential Information), 11 (Survival; Indemnification) and 12
(Miscellaneous), which shall survive any termination of this Agreement;
provided, however, that nothing in this Section 10.3 shall relieve either party
from liability for any breach of any representation, warranty, covenant, or
agreement under this Agreement prior to such termination or for any willful
breach of this Agreement.
 
10.4  Extensions; Waiver.   At any time prior to the applicable compliance time,
each party may (a) extend the time for the performance of any of the obligations
or other acts of any other party, (b) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant thereto and (c) waive compliance with any of the agreements or
conditions herein. Any agreement on the part of a party to any such extension or
waiver shall be valid if set forth in an instrument in writing signed on behalf
of such party.
20

--------------------------------------------------------------------------------

A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".
 
11. SURVIVAL; INDEMNIFICATION
 
11.1  Survival of Representations and Warranties.   All representations and
warranties set forth in this Agreement shall survive the transactions
contemplated by this Agreement to be consummated at the Note Closing (regardless
of any investigation, inquiry, or examination made by any party or on its behalf
or any knowledge of any party or the acceptance by any party of any certificate
or opinion) only for a period of 18 months following the Note Closing Date.
 
11.2  Indemnification.


(a)            Company shall indemnify and hold harmless Purchaser, its
Affiliates, and their respective directors and officers, and each Person, if
any, who controls Purchaser or any of its Affiliates (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) against all
losses, claims, damages, liabilities and expenses  (including reasonable
attorneys' and accountants' fees, disbursements and expenses, as incurred)
(collectively, "Losses") incurred by such Person entitled to indemnification
hereunder arising out of or based upon any breach of a representation or
warranty or breach of or failure to perform any covenant or agreement on the
part of Company contained in this Agreement, provided, however, that the
foregoing obligation of Company to indemnify and hold harmless Purchaser shall
not apply with respect to any matters arising out of or relating to the
Commercial Agreements.
 
(b)            Purchaser shall indemnify and hold harmless Company, its
directors and officers, and each Person, if any, who controls Company (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) against all Losses incurred by such Person entitled to indemnification
hereunder arising out of or based upon any breach of a representation or
warranty or breach of or failure to perform any covenant or agreement on the
part of Purchaser contained in this Agreement, provided, however, that the
foregoing obligation of Purchaser to indemnify and hold harmless Company shall
not apply with respect to any matters arising out of or relating to the
Commercial Agreements.
 
11.3  Method of Asserting Indemnification for Third Party Claims.  Any Person
entitled to indemnification hereunder shall give prompt written notice to the
indemnifying party after the receipt by such indemnified party of any written
notice of the commencement of any action, suit, proceeding or investigation or
threat thereof made in writing for which such indemnified party may claim
indemnification pursuant to this Agreement, provided that failure to give such
notification shall not affect the obligations of the indemnifying party pursuant
to this Section 11 except to the extent that the indemnifying party shall have
been actually prejudiced as a result of such failure. In case any such action
shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party, and
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party for any legal expenses of other counsel or any
other expenses, in each case subsequently incurred by such indemnified party, in
connection with the defense thereof other than reasonable costs of
investigation, unless in the reasonable judgment of any indemnified party, based
on the written opinion of counsel, a conflict of interest is likely to exist
between the indemnifying party and such indemnified party and any other of such
indemnified parties with respect to such claim, in which event the indemnifying
party shall not be liable for the fees and expenses of more than one counsel for
all indemnified parties selected by such parties (which selection shall be
reasonably satisfactory to the indemnifying party), in each case in connection
with any one action or separate but similar or related actions. An indemnifying
party who is not entitled to, or elects not to, assume the defense of a claim
shall not be obligated to pay the fees and expenses of more than one counsel for
all parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party, based on the written
opinion of counsel, a conflict of interest is likely to exist between the
indemnified party and any other of such indemnified parties with respect to such
claim, in which event the indemnifying party shall be obligated to pay the fees
and expenses of such additional counsel. No indemnifying party, in defense of
any such action, suit, proceeding or investigation, shall, except with the
consent of each indemnified party, consent to the entry of any judgment or entry
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect to such action, suit, proceeding or investigation to
the extent such liability is covered by the indemnity obligations set forth in
this Section 11.2. No indemnified party shall consent to entry of any judgment
or entry into any settlement without the consent of each indemnifying party.
21

--------------------------------------------------------------------------------

A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".
 
11.4  Method of Asserting Indemnification for Other Claims.   In the event any
indemnified party should have a claim under Section 11.2 against the
indemnifying party that does not involve a third party claim, the indemnified
party shall deliver a written notification of a claim for indemnity under
Section 11.2 specifying the nature of and basis for such claim, together with
the amount or, if not then reasonably ascertainable, the estimated amount,
determined in good faith, of such claim (an "Indemnity Notice") with reasonable
promptness to the indemnifying party. The failure by any indemnified party to
give the Indemnity Notice shall not impair such party's rights under Section
11.2 except to the extent that the indemnifying party shall have been actually
prejudiced as a result of such failure. If the indemnifying party notifies the
indemnified party that it does not dispute the claim or the amount of the claim
described in such Indemnity Notice or fails to notify the indemnified party
within 45 calendar days after receipt of the Indemnity Notice whether the
indemnifying party disputes the claim or the amount of the claim described in
the Indemnity Notice, the Losses in the amount specified in the Indemnity Notice
shall be conclusively deemed a liability of the indemnifying party under Section
11.2 and the indemnifying party shall pay the amount of such Losses to the
indemnified party on demand.
 
11.5  Limitations on Indemnification.   Neither Company nor Purchaser shall have
any obligation under this Section 11 to indemnify any Person for lost profits or
for incidental, punitive or exemplary damages.  The indemnification provided in
this Section 11 shall be the sole and exclusive remedy for monetary damages
available to Company and Purchaser for matters for which indemnification is
provided under this Section 11.
 
12. MISCELLANEOUS
 
12.1  Fees and Expenses.   Each party shall pay its owns expenses incurred in
connection with the preparation, negotiation, execution, delivery, and
performance of this Agreement and each Transaction Document and the consummation
of the transactions contemplated hereby and thereby.
 
12.2  Independent Contractors.   Each party shall act solely as an independent
contractor, and nothing in this Agreement shall be construed to give either
party the power or authority to act for, bind, or commit the other party in any
way.  Nothing herein shall be construed to create the relationship of partners,
principal and agent, or joint-venture partners between the parties.
 
12.3  Specific Enforcement.   The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific intent or were otherwise breached.
It is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, in addition to any
other remedy to which they may be entitled by law or equity.
 
12.4  Successors and Assigns.   This Agreement and the rights and obligations
hereunder shall not be assigned, delegated, or otherwise transferred (whether by
operation of law, by contract, or otherwise) without the prior written consent
of the other party hereto; provided, however, that Purchaser may, without
obtaining the prior written consent of Company, assign, delegate, or otherwise
transfer its rights and obligations hereunder to any Affiliate of Purchaser;
provided further, however, that no such assignment, delegation or transfer to an
Affiliate of Purchaser will release Purchaser from any of its obligations
hereunder.  Company shall execute such acknowledgements of such assignments in
such form as Purchaser may from time to time reasonably request.  Any attempted
assignment, delegation, or transfer in violation of this Section 12.4 shall be
void and of no force or effect.
 
12.5  Entire Agreement.   This Agreement and the other Transaction Documents
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof, and supersede all prior
agreements or understandings between the parties with regard to the subjects
hereof and thereof, including the Agreement, dated September 18, 2012, between
Company and Purchaser.
22

--------------------------------------------------------------------------------

A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".
 
12.6  Notices.   All notices, demands, requests, consents or other
communications to be given or delivered under or by reason of the provisions of
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt or:  (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile during normal
business hours of the recipient, and if not sent during normal business hours,
then on the next Business Day, (c) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (d)
one (1) Business Day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of receipt.  Such notices, demands, requests, consents and other
communications shall be sent to the following Persons at the following
addresses:
 
(i)            if to Company, to:


Healthways, Inc.
701 Cool Springs Blvd.
Franklin, TN  37067
Attention: General Counsel
Fax: 615-778-0486
Email:  Mary.Flipse@healthways.com


(ii)            if to Purchaser, to:


CareFirst Holdings, LLC
1501 Clinton Street
Baltimore, Maryland 21224
Attention: Executive Vice President, General Counsel and Corporate Secretary
Fax: 410-505-6654
Email:  Meryl.Burgin@CareFirst.com


or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.
Notices, demands, requests, consents or other communications required or desired
to be delivered to any permitted transferee of Purchaser having rights or
obligations pursuant to this Agreement shall be addressed to such Person at the
address and/or to the attention of such person as such Person shall designate by
written notice to Company.


12.7  Time Periods; Business Days.   Any action required hereunder to be taken
within a certain number of days shall, except as may otherwise be expressly
provided herein, be taken within that number of calendar days excluding the day
on which the counting is initiated and including the final day of the period;
provided, however, that if the last day for taking such action falls on a day
which is not a Business Day, the period during which such action may be taken
shall automatically be extended to the Business Day immediately following such
day.
 
12.8  Amendments.   This Agreement may be amended, modified, or supplemented
only pursuant to a written instrument making specific reference to this
Agreement and signed by Purchaser and Company.
 
12.9  Waiver.   The rights and remedies provided for herein are cumulative and
not exclusive of any right or remedy that may be available to any party whether
at law, in equity, or otherwise.  No delay, forbearance, or neglect by any
party, whether in one or more instances, in the exercise or any right, power,
privilege, or remedy hereunder or in the enforcement of any term or condition of
this Agreement shall constitute or be construed as a waiver thereof.  No waiver
of any provision hereof, or consent required hereunder, or any consent or
departure from this Agreement, shall be valid or binding unless expressly and
affirmatively made in writing and duly executed by the party to be charged with
such waiver.  No waiver shall constitute or be construed as a continuing waiver
or a waiver in respect of any subsequent breach, either of similar or different
nature, unless expressly so stated in such writing.
23

--------------------------------------------------------------------------------

A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".
 
12.10  Descriptive Headings; No Strict Construction.   The descriptive headings
of this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement. The parties to this Agreement have
participated jointly in the negotiation and drafting of this Agreement. If an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement. The parties agree that
prior drafts of this Agreement shall be deemed not to provide any evidence as to
the meaning of any provision hereof or the intention of the parties hereto with
respect to this Agreement.
 
12.11  Governing Law.   This Agreement and all claims or causes of action
(whether in tort, contract or otherwise) that may be based upon, arise out of or
relate to this Agreement or the negotiation, execution or performance of this
Agreement (including any claim or cause of action based upon, arising out of or
related to any representation or warranty made in or in connection with this
Agreement) shall be governed by and construed in accordance with the Laws of the
State of Delaware, without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the Laws of any jurisdiction other than the
State of Delaware.
 
12.12  Exclusive Jurisdiction; Venue.   Each of the parties hereto irrevocably
agrees that any legal action or proceeding with respect to this Agreement and
the rights and obligations arising hereunder, or for recognition and enforcement
of any judgment in respect of this Agreement and the rights and obligations
arising hereunder brought by the other party hereto or its successors or
assigns, shall be brought and determined exclusively in the Delaware Court of
Chancery, or, if the Delaware Court of Chancery declines to accept jurisdiction
over a particular matter, any federal court within the State of Delaware, or, if
both the Delaware Court of Chancery and the federal courts within the State of
Delaware decline to accept jurisdiction over a particular matter, any other
state court within the State of Delaware, and, in each case, any appellate court
therefrom.  Each of the parties hereto hereby irrevocably submits with regard to
any such action or proceeding for itself and in respect of its property,
generally and unconditionally, to the personal jurisdiction of the aforesaid
courts and agrees that it will not bring any action relating to this Agreement
or any of the transactions contemplated by this Agreement in any court other
than the aforesaid courts.  Each of the parties hereto hereby irrevocably
waives, and agrees not to assert as a defense, counterclaim or otherwise, in any
action or proceeding with respect to this Agreement, (a) any claim that it is
not personally subject to the jurisdiction of the above named courts for any
reason other than the failure to serve in accordance with this Section 12.12,
(b) any claim that it or its property is exempt or immune from the jurisdiction
of any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (c) to the
fullest extent permitted by the applicable Law, any claim that (i) the suit,
action or proceeding in such court is brought in an inconvenient forum, (ii) the
venue of such suit, action or proceeding is improper or (iii) this Agreement, or
the subject matter hereof, may not be enforced in or by such courts.  Each of
the parties hereto agrees that service of process upon such party in any such
action or proceeding shall be effective if such process is given as a notice in
accordance with Section 12.6.
24

--------------------------------------------------------------------------------

A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".
 
12.13  Waiver of Jury Trial.    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES TO THE EXTENT PERMITTED BY APPLICABLE LAW ANY AND ALL RIGHT
TO A TRIAL BY JURY IN ANY DIRECT OR INDIRECT ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.  EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B)
MAKES THIS WAIVER VOLUNTARILY, AND (C) ACKNOWLEDGES THAT EACH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
CONTAINED IN THIS SECTION 12.13.
 
12.14  Severability.   Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement is held to be invalid or unenforceable in
any respect, such invalidity or unenforceability shall not render invalid or
unenforceable any other provision of this Agreement.
 
12.15  Counterparts.   This Agreement may be executed simultaneously in two or
more counterparts, any one of which need not contain the signatures of more than
one party, but all such counterparts taken together shall constitute one and the
same Agreement.  Counterparts may be delivered by electronic transmission,
including via facsimile or electronic mail (including pdf), and any counterpart
so delivered shall be deemed to have been duly and validly delivered and be
valid and effective for all purposes.
[signature page follows]


25

--------------------------------------------------------------------------------




A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".


IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first above written.
COMPANY:


Healthways, Inc.




By:            /s/ Alfred Lumsdaine
Name:    Alfred Lumsdaine

Title: Executive Vice President, Chief Financial Officer



PURCHASER:


CareFirst Holdings, LLC




By:            /s/ C. E. Burrell
Name:  C. E. Burrell

Title: President & CEO





 

--------------------------------------------------------------------------------

[Signature Page to Investment Agreement]
 
A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".


EXHIBIT 2.1
FORM OF CONVERTIBLE NOTE
[See Exhibit 10.2 to this Current Report on Form 8-K.]





--------------------------------------------------------------------------------



A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".


EXHIBIT 3.1
FORM OF QUARTERLY REVENUE REPORT
TO:                  CareFirst Holdings, LLC ("Purchaser")


FROM:                  Healthways, Inc. ("Company")


DATE:                  [______]


RE:                  Quarterly Revenue Report with respect to the quarter ended
[______] (the "Quarter")


This Quarterly Revenue Report (this "Report") is being delivered pursuant to
Section 3.1 of the Investment Agreement, dated as of October 1, 2013, between
Company and Purchaser (the "Agreement").  Initially capitalized terms not
defined herein shall have the respective meanings assigned to them in the
Agreement.


The undersigned authorized officer of Company certifies that, with respect to
the Quarter:1


(i)
the Quarterly Revenue is $[______], which consists of $[______] of Direct
Quarterly Revenue and $[______] of Indirect Quarterly Revenue.

(ii)
the Cumulative Quarterly Revenue is $[______], the Cumulative Quarterly Minimum
is $[______], and the Cumulative Quarterly Target is $[______].

(iii)
the Cumulative Quarterly Revenue [is] [is not] equal to or in excess of the
Cumulative Quarterly Minimum.

(iv)
the Cumulative Quarterly Revenue [is] [is not] equal to or in excess of the
Cumulative Quarterly Target.

(v)
if a Warrant is to be issued, the Warrant Exercise Price would be $[______],
which is equal to 110% of the average of the Closing Prices set forth on the
following chart:

Date
Closing Price
 
 
 
 
 
 
 
 
 
 

(vi)
the Black-Scholes Valuation is $[______], which was calculated as follows:
 [___________________].




--------------------------------------------------------------------------------

1 NOTE:  With respect to any Quarter not in an Eligible Year, this Report should
include only the information described in clause (i).

--------------------------------------------------------------------------------

A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".
 
(vii)
the number of Gross Warrant Shares is [______], which was calculated as follows:
[___________________].

(viii)
the number of Net Warrant Shares is [______], which was calculated as follows:
[___________________].

(ix)
[a Warrant is issuable to Purchaser exercisable for [______] shares of Company's
Common Stock with a Warrant Exercise Price equal to [______].] [[a Warrant is
not issuable to Purchaser because [___________________]].

Healthways, Inc.




By:                                                                                  
Name:                                                                                                
Title:                                                                                  


2

--------------------------------------------------------------------------------




A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".


EXHIBIT 3.2
FORM OF WARRANT
[See Exhibit 10.3 to this Current Report on Form 8-K.]





--------------------------------------------------------------------------------



A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".


EXHIBIT 4
FORM OF REGISTRATION RIGHTS AGREEMENT
[See Exhibit 10.4 to this Current Report on Form 8-K.]







--------------------------------------------------------------------------------



A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".


SCHEDULE 3.3


CALCULATION OF WARRANT SHARES
Eligible Year
Quarter
Cumulative Quarterly Target
(in millions)
Cumulative Quarterly Minimum (in millions)
Cumulative Quarterly Warrant Cap
(no. of shares)
Year 1
(10/1/2013 – 9/30/2014)
Q1
$ [***]
$ [***]
200,000
Q2
$ [***]
$ [***]
200,000
Q3
$ [***]
$ [***]
300,000
Q4
$ [***]
$ [***]
400,000
Year 2
(10/1/2014 – 9/30/2015)
Q1
$ [***]
$ [***]
200,000
Q2
$ [***]
$ [***]
200,000
Q3
$ [***]
$ [***]
300,000
Q4
$ [***]
$ [***]
400,000
Year 3
(10/1/2015 – 9/30/2016)
Q1
$ [***]
$ [***]
200,000
Q2
$ [***]
$ [***]
200,000
Q3
$ [***]
$ [***]
300,000
Q4
$ [***]
$ [***]
400,000
Year 4
(10/1/2016 – 9/30/2017)
Q1
$ [***]
$ [***]
200,000
Q2
$ [***]
$ [***]
200,000
Q3
$ [***]
$ [***]
300,000
Q4
$ [***]
$ [***]
400,000

NOTE: Section references in this Schedule 3.3 are to sections of the Investment
Agreement to which this Schedule 3.3 is attached.  Initially capitalized terms
used but not defined herein shall have the respective meanings assigned to them
in the Investment Agreement.
* * * * *
DEFINITIONS:
"Applicable Quarterly Revenue" means (a) zero if the Cumulative Quarterly
Minimum for the applicable Quarter has not been achieved or (b) the Cumulative
Quarterly Revenue for the applicable Quarter if the Cumulative Quarterly Minimum
for such Quarter has been achieved.
"Black-Scholes Valuation" means the value per share calculated for each Warrant
based on the Black and Scholes Option Pricing Model using (a) a price per share
of Common Stock equal to the applicable Warrant Exercise Price, (b) a duration
equal to the five-year Warrant term or such lesser term as Company may determine
in its sole discretion (the "Expected Duration"), (c) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the Expected
Duration and (d) an assumed volatility equal to the volatility value used by
Company in accounting for the expense associated with such Warrant in Company's
financial statements prepared in accordance with GAAP, provided that such
volatility value shall in no event be greater than the historical volatility of
Company's Common Stock during the period preceding the date of the calculation
that is equal to the Expected Duration.
"Cash Election Amount" means the product of (a) the number of Net Warrant Shares
that would be covered by the applicable Warrant if it were to be issued, times
(b) the Black-Scholes Valuation for the applicable Warrant if it were to be
issued.
"Cash Settlement Amount" for each Quarter in an Eligible Year after the
occurrence of a Change of Control (including any Quarter during which such
Change of Control occurs) means the lesser of (a) the product of (i) the
Quarterly Revenue for such Quarter, times (ii) the Coverage Factor for such
Quarter or (b) the value of such cash, securities or other property as would
have been issued or payable in connection with such Change of Control in respect
of a Warrant representing Warrant Shares in an amount equal to the Cumulative
Quarterly Warrant Cap for such Quarter.
"Company Revenue" means, with respect to any period, the total amount of gross
revenues of Company and its Affiliates recognized by Company in accordance with
GAAP, consistently applied, for such period as reported in Company's
consolidated financial statements set forth in the applicable Company Report
with respect to such period.
"Coverage Factor" means 0.8%, except for any Quarter in which the Cumulative
Quarterly Target for such Quarter has been met or exceeded, in which case the
Coverage Factor shall be 2.75%.
"Cumulative Quarterly Minimum" means, with respect to a Quarter in an Eligible
Year, the revenue amount set forth in the table above under the heading
"Cumulative Quarterly Minimum" corresponding to such Quarter.
"Cumulative Quarterly Revenue" means, with respect to a Quarter in an Eligible
Year, the sum of the Quarterly Revenue for all completed Quarters in the then
current Eligible Year through and including such Quarter.
"Cumulative Quarterly Target" means, with respect to a Quarter in an Eligible
Year, the revenue amount set forth in the table above under the heading
"Cumulative Quarterly Target" corresponding to such Quarter.
"Cumulative Quarterly Warrant Cap" means, with respect to a Quarter in an
Eligible Year, the amount set forth in the table above under the heading
"Cumulative Quarterly Warrant Cap" corresponding to such Quarter.

--------------------------------------------------------------------------------

"Direct Quarterly Revenue" means, with respect to any Quarter, all Company
Revenue directly from CareFirst under the Commercial Agreements or otherwise, in
each case, that is recognized by Company in accordance with GAAP, consistently
applied, with respect to such Quarter.
"Eligible Year" means any of the four 12-month periods beginning on October 1 of
each of 2013, 2014, 2015 and 2016.  Such four 12-month periods are designated
herein as Eligible Year 1, Eligible Year 2, Eligible Year 3 and Eligible Year 4,
respectively.  For example, Eligible Year 1 is the 12-month period beginning on
October 1, 2013 and ending on September 30, 2014.
"Indirect Quarterly Revenue" means, with respect to any Quarter, all Company
Revenue for such Quarter that is recognized by Company in accordance with GAAP,
consistently applied, in respect of new business to Company from third parties
(each, a "Customer") as a result of an introduction or referral (each, an
"Introduction") to Company or any of its Subsidiaries by CareFirst.  For
clarity, an "Introduction" includes:
(a)
the inclusion of Company in a CareFirst response to a Request for Proposal
("RFP") in the CareFirst service area (even if CareFirst itself is not
selected),

(b)
Company's provision of services in support of CareFirst's Patient-Centered
Medical Home Program ("PCMH") whether within the CareFirst service area or in
conjunction with a CareFirst PCMH licensee outside the CareFirst service area,
or

(c)
a high level Introduction to a CareFirst customer with whom Company did not have
a prior business relationship.  In an effort to avoid disputes over whether such
an Introduction or referral resulted in Indirect Quarterly Revenue, the parties
shall endeavor to adhere to the following process, which shall be indicative but
not dispositive as to whether an Introduction resulted in Indirect Quarterly
Revenue: (i) Purchaser shall provide to Company, from time to time no less
frequently than once every Quarter, a list of such potential Customers to which
Purchaser proposes to make such Introductions; (ii) Purchaser and Company shall
then work in good faith to finalize a mutually agreed list of such prospective
Customers to which Purchaser shall make such Introductions, along with the
proposed schedule for doing so; provided that neither party shall unreasonably
object to the inclusion of any prospective Customer in such agreed list; and
(iii) Purchaser shall keep Company reasonably informed on the outcome of each
such attempted Introduction.  If the Introduction does not result in a legally
binding agreement between Company or any of its Subsidiaries and the applicable
Customer within 24 months following such Introduction, it will be presumed not
to have resulted in Indirect Quarterly Revenue.



The intent of including Indirect Quarterly Revenue in Quarterly Revenue is to
provide Purchaser an incentive to refer new business to Company.  Accordingly,
Company Revenue from any third party with which, prior to an Introduction,
Company already had an on-going business relationship shall not be included in
Indirect Quarterly Revenue unless it relates to an RFP or PCMH as described
above or unless it is clear that the new revenue would not have been received
but for the CareFirst Introduction.
"Quarterly Revenue" means, with respect to any Quarter, the sum of Direct
Quarterly Revenue plus Indirect Quarterly Revenue for such Quarter.  Quarterly
Revenue shall be calculated and reported with respect to each Quarter in an
Eligible Year in accordance with Section 3.1.
FORMULAS:
The number of "Net Warrant Shares" is calculated as follows:
NWS = A – PW
Where:                  NWS            =    the number of "Net Warrant Shares"

A =the lesser of the number of Gross Warrant Shares for such Quarter (determined
in accordance with the formula below) or the Cumulative Quarterly Warrant Cap
for such Quarter

PW =the aggregate total Warrant Shares under Warrants issued with respect to
prior Quarters in the same Eligible Year;



provided, however, that if PW is greater than A, the number of Net Warrant
Shares shall be deemed to be zero.
The number of "Gross Warrant Shares" is calculated as follows:
GWS = (AAR * CF)/BSV
Where:                  GWS            =    the number of "Gross Warrant Shares"

AAR =the Applicable Quarterly Revenue for such Quarter

CF =the Coverage Factor for such Quarter

BSV =the Black-Scholes Valuation

[Sample scenario follows]

--------------------------------------------------------------------------------



A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN SUBMITTED WITH RESPECT TO PORTIONS
OF THIS DOCUMENT THAT ARE MARKED "[***]".


NOTE:  The revenue numbers in the sample scenario below are for illustration
purposes only and are designed to show how different elements of the Warrant
formula work.  It is highly unlikely that actual Quarterly Revenue will follow
the pattern in the sample scenario below.  Solely for purposes of the sample
scenario below, the Black-Scholes Valuation for each the four Eligible Years
were assumed to be  $[***], $[***], $[***], and $[***], respectively.  As
provided above, the actual Black-Scholes Valuation will be determined for each
Warrant at the time of issuance.
SAMPLE SCENARIO (dollar amounts are in millions):
Fiscal
Quarter
Quarterly Revenue
Cumulative Quarterly
Revenue
 Applicable Quarterly Revenue
Coverage Factor (1)
Cumulative Quarterly Warrant Cap
Warrant Shares
Cash Election Amount
Notes
Gross
Net
Year 1 (10/1/13 - 9/30/14)
 Q1
$ [***]
$ [***]
$ [***]
 
200,000
 
 
 
(2)
 Q2
$ [***]
$ [***]
$ [***]
2.75%
200,000
55,823
55,823
$ [***]
 
 Q3
$ [***]
$ [***]
$ [***]
2.75%
300,000
79,327
23,504
$ [***]
 
 Q4
$ [***]
$ [***]
$ [***]
2.75%
400,000
126,335
47,008
$ [***]     
 
 
 
 
 
 
 
 
 
126,335
$ [***]
 
 
 
 
 
 
 
 
 
 
 
 
Year 2 (10/1/14 - 9/30/15)
Q1
$ [***]
$ [***]
$ [***]
 
200,000
 
 
 
(2)
 Q2
$ [***]
$ [***]
$ [***]
0.80%
200,000
15,938
15,938
$ [***]
 
 Q3
$ [***]
$ [***]
$ [***]
0.80%
300,000
24,879
8,941
$ [***]
 
 Q4
$ [***]
$ [***]
$ [***]
0.80%
400,000
34,985
10,106
$ [***]
 
 
 
 
 
 
 
 
 
34,985
$ [***]
 
 
 
 
 
 
 
 
 
 
 
 
Year 3 (10/1/15 - 9/30/16)
Q1
$ [***]
$ [***]
$ [***]
0.80%
200,000
9,894
9,894
$ [***]
 
 Q2
$ [***]
$ [***]
$ [***]
0.80%
200,000
22,615
12,721
$ [***]
 
 Q3
$ [***]
$ [***]
$ [***]
0.80%
300,000
38,869
16,254
$ [***]
 
 Q4
$ [***]
$ [***]
$ [***]
2.75%
400,000
191,917
153,048
$ [***]
 
 
 
 
 
 
 
 
 
191,917
$ [***]
 
 
 
 
 
 
 
 
 
 
 
 
Year 4 (10/1/16 - 9/30/17)
Q1
$ [***]
$ [***]
$ [***]
2.75%
200,000
59,639
59,639
$ [***]
 
 Q2
$ [***]
$ [***]
$ [***]
0.80%
200,000
32,771
 
$ -
(3)
 Q3
$ [***]
$ [***]
$ [***]
2.75%
300,000
300,402
240,361
$ [***]
(4)
 Q4
$ [***]
$ [***]
$ [***]
2.75%
400,000
410,843
100,000
$ [***]
(4)
 
 
 
 
 
 
 
 
400,000
$ [***]
 



NOTES TO SAMPLE SCENARIO:


(1)
If the Cumulative Quarterly Target for a Quarter is met, the Coverage Factor of
2.75% applies.  If the Cumulative Quarterly Target for a Quarter is not met, the
Coverage Factor of 0.8% applies.

(2)
Neither the Cumulative Quarterly Target nor the Cumulative Quarterly Minimum for
this Quarter is met, and thus no Warrant is issued.

(3)
Because the number of Gross Warrant Shares for this Quarter is not more than the
number of Warrant Shares previously issued in the current Eligible Year, the
number of Net Warrant Shares for such Quarter is deemed to be zero under the
formula for calculating the number of Net Warrant Shares.

(4)
For this Quarter, the calculation of Net Warrant Shares uses the Cumulative
Quarterly Warrant Cap (instead of the larger number of Gross Warrant Shares) and
subtracts from it the number of Warrant Shares previously issued in the current
Eligible Year.








--------------------------------------------------------------------------------
